DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 2/13/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication 2020/0137946).

In regards to claim 1, Chang et al (henceforth referred to as Chang) disclose a planting system, comprising:
a hopper including an outlet.  Figures 1 and 2 illustrate a hopper attached to a drone; and
Chang teaches a stirring mechanism constituting an agitator mounted within the hopper (item 707), but fails to explicitly teach including an arm to oscillate through a sweep angle, wherein the outlet is within the sweep angle.  However, Truax et al (henceforth referred to a Truax) teaches a seed spreader with arms oscillating through a sweep angle (see items 119, 120 and 121) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the agitator of Chang with sweeping arms as taught by Truax, to adequately agitate the seed.

In regards to claim 2, Chang discloses an unmanned aerial vehicle (UAV), wherein the hopper is mounted on the UAV.  Chang teaches that the hopper and spreader is on a UAV as depicted.

In regards to claim 3, Chang as modified by Truax discloses that the agitator includes a second arm to sweep through a second sweep angle, and wherein the outlet is within the second sweep angle.  Truax teaches an agitator mechanism with multiple sweeping arms.

In regards to claim 4, Chang as modified by Truax discloses a drive motor operably coupled to the arm, wherein the drive motor is configured to drive the arm through the sweep angle during a first Stage and a second stage, and wherein the sweep angle is different during the first stage than during the second stage.  The agitating arms of the modified Chang invention sweep through different angles at different intervals and any two portions of the sweeping process constitute a first and second stage and may comprise two different sweep angles.

In regards to claim 5, Chang as modified by Truax discloses a paddle extending from the arm.  As shown in Truax figures 4 and 5, paddles extend from the sweeping arms.


In regards to claim 6, Feng as modified by Truax discloses that the sweep angle has a median axis, and wherein the outlet is aligned with the median axis.  The outlet is centered in the Chang invention and the sweep angle of the mixer/agitating arms is also centered with the outlet.

In regards to claim 7, Chang discloses that the hopper includes one or more interior sides tapering inward toward the outlet, and wherein the sweep angle extends over the one or more interior sides.  The Chang hopper is shaped as claimed and the sweeping arms transition through this portion.

In regards to claim 8, Chang discloses a spreader plate rotatably mounted to the hopper below the outlet (item 7051).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fine et al. (U.S. Patent 10,377,491).

In regards to claim 9, Fine et al (henceforth referred to as Fine) disclose an agitator, comprising:
a base.  As illustrated in figure 4, the agitator of Fine includes a base structure;
a column extending upward from the base (item 112); and
a plurality of arms pivotably coupled to the column above the base (items 108), wherein the plurality of arms extend downward from respective pivot points to respective distal ends and pivot through respective sweep angles.  The arms extend downward from a pivoting means allowing the arms to pivot through respective angles.

In regards to claim 10, Fine discloses one or more paddles extending from the respective distal ends of the plurality of arms.  The ends of the “arms” constitute paddles.

In regards to claim 11, Fine discloses one or more drive motors operably coupled to the plurality of arms, wherein the one or more drive motors are configured to drive the plurality of arms through the respective sweep angles during a first stage and a second stage, and wherein the respective sweep angles are different during the first stage than during the second stage.  Fine teaches a drive motor that moves the arms through sweep angles and portions of the sweep constitute any number of stages including a first and second stage.


In regards to claim 12, Fine discloses that the respective sweep angles are larger during the second stage than during the first stage.

In regards to claim 13, Fine discloses a method, comprising:
oscillating an arm of an agitator of a planting system through a first sweep angle during a first stage; and
oscillating the arm through a second sweep angle different than the first sweep angle during a second stage.  Fine teaches oscillating the agitator arms through different angles when the agitator is operated (i.e. operation of the agitator two different times constitutes oscillating the agitator arms through two different angles.

In regards to claim 14, Fine discloses that the second sweep angle is larger than the first sweep angle.  The sweep angles performed during each operation are of different degrees with one larger than the other.

In regards to claim 15, Fine discloses oscillating the arm through a third sweep angle different than the second sweep angle during a third stage.  Note that each operation of the agitator constitutes oscillating the arm(s) through another sweep angle.

In regards to claim 16,Fine discloses that the third sweep angle is larger than the second sweep angle.  Note that any operation of the agitator of Fine constitutes any number of stages and corresponding sweep angles.

In regards to claim 17, Fine discloses the third sweep angle is larger than the first sweep angle and less than the second sweep angle.  Note that any operation of the agitator of Fine constitutes any number of stages and corresponding sweep angles including relative sweep angle degrees.

In regards to claim 19, Fine discloses receiving a preemption command; and
advancing the arm from the first stage to the second stage in response to the preemption command, wherein the second sweep angle is larger than the first sweep angle.  Fine teaches receiving commands to actuate and turn agitator and auger (col. 7, lines 40-59) at various speeds and to various degrees including at least two separate different sweep angles.

In regards to claim 20, Fine discloses transporting, by an unmanned aerial vehicle (UAV), a hopper containing a plurality of seeds, wherein the agitator is mounted in the hopper such that the arm sweeps the plurality of seeds out of an outlet of the hopper during the first stage and the second stage.  Fine teaches using a UAV to transport the hopper and agitator and to spread seeds during the movement of the agitator and auger.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (U.S. Patent 10,377,491) in view of Chang et al. (U.S. Patent Application Publication 2020/0137946).

In regards to claim 18, Fine does not teach that the arm has a first oscillatory speed during the first stage and a second oscillatory speed during the second stage, and wherein the first oscillatory speed is greater than the second oscillatory speed.  However, Chang et al (henceforth referred to as Chang) teaches an agitator device that moves an agitator arm at different speeds and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a multi-speed agitator in/on the Fine device as taught by Chang, to allow different degrees of mixing/agitation.

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641